           Case 1:20-cv-00800-RP-SH Document 3 Filed 08/13/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

 JANICE FAYE MURRAY,                               §
            Plaintiff                              §
                                                   §
 v.                                                §
                                                   §             CIVIL NO. A-20-CV-0800-RP-SH
 COMMISSIONER OF THE SOCIAL                        §
 SECURITY ADMINISTRATION,                          §
           Defendant                               §

                                             ORDER

      Before the Court are Plaintiff’s Application to Proceed In Forma Pauperis, filed July 29, 2020

(Dkt. 1), and Motion for Allowance to Effectuate Service, filed August 12, 2020 (Dkt. 2). The

District Court assigned this case to the undersigned for disposition of all non-dispositive pretrial

matters and for findings and recommendations on all case-dispositive motions, as provided in

28 U.S.C. § 636(b)(1), pursuant to Rule 1 of Appendix C of the Local Rules of the United States

District Court for the Western District of Texas and the Standing Order Regarding Court Docket

Management of Cases Seeking Judicial Review of Social Security Decisions for the Austin

Division.

      After reviewing Plaintiff’s Application, the Court finds that she is indigent. Accordingly, the

Court HEREBY GRANTS Plaintiff in forma pauperis status and ORDERS that her Complaint

be filed without pre-payment of fees or costs or giving security therefor, pursuant to 28 U.S.C.

§ 1915(a)(1).

      The Court further GRANTS Plaintiff’s Motion for Allowance to Effectuate Service and

ORDERS the Clerk to issue summons in this case without pre-payment of a service fee. Plaintiff

will effectuate service on Defendant.

      Because Plaintiff has been granted leave to proceed in forma pauperis, the Court is required

by standing order to review the Complaint under § 1915(e)(2). After reviewing Plaintiff’s
         Case 1:20-cv-00800-RP-SH Document 3 Filed 08/13/20 Page 2 of 2




Complaint, the Court has determined that this case should not be dismissed as frivolous at this

time. The Court cautions Plaintiff that the Court may make a determination in the future that the

action should be dismissed because the allegation of poverty is untrue, or the action is frivolous or

malicious pursuant to 28 U.S.C. § 1915(e). Plaintiff is further advised that, although she has been

granted leave to proceed in forma pauperis, the Court may, in its discretion, impose costs of court

against her at the conclusion of this lawsuit, as in other cases. See Moore v. McDonald, 30 F.3d

616, 621 (5th Cir. 1994).

   SIGNED on August 13, 2020.



                                                     SUSAN HIGHTOWER
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 2
